        Case 5:95-cr-40083-SAC Document 892 Filed 03/31/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                           Plaintiff,

Vs.                                                    No. 95-40083-08-SAC

JAMES WARDELL QUARY,

                           Defendant.

                               MEMORANDUM AND ORDER

             The case comes before the court on the defendant James Wardell

Quary’s motion (ECF# 890) for the court to reconsider its order of March 24, 2021,

(ECF# 889) that denied his motion (ECF# 882) for compassionate release and reduction

of sentence pursuant to 18 U.S.C. ' 3582(c)(1)(a)(i). The government responds

opposing the motion to reconsider. ECF# 891. The matter is ripe for ruling.

             Mr. Quary frames the court’s ruling to determine only that “the risk to

his health was not severe enough ‘when considered with the prospect of contracting

COVID-19 a second time.’” ECF# 890 p. 2. Disagreeing with this determination, Mr.

Quary “asks the court to consider the science that supports his position.” Id.

Interestingly, Mr. Quary cites as “the science” a CDC quotation that “some

reinfections are expected” and the following quotation from a California federal

district court decision, “While a CDC representative recently has suggested that based

on current evidence reinfections are likely uncommon within 3 months, this

observation is not so conclusive so as to provide clarity regarding whether someone

who has been infected is immune for any period of time, no matter how brief.” Id.

Mr. Quary cites an extensive list of federal court decisions as holding that the risk of

                                            1
        Case 5:95-cr-40083-SAC Document 892 Filed 03/31/21 Page 2 of 3




infection for inmates with underlying conditions would still constitute extraordinary

and compelling circumstances.

              Though not specified in the Federal Rules of Criminal Procedure, motions

to reconsider may be filed in criminal cases to give a district court “the opportunity

to correct alleged errors.” United States v. Christy, 739 F.3d 534, 539 (10th Cir.)

(citation omitted), cert. denied, 574 U.S. 844 (2014). The standards for deciding such

a motion are:

       A motion to reconsider may be granted when the court has misapprehended the
       facts, a party's position, or the law. Servants of Paraclete v. Does, 204 F.3d
       1005, 1012 (10th Cir.2000). Specific grounds include: “(1) an intervening
       change in the controlling law, (2) new evidence previously unavailable, and (3)
       the need to correct clear error or prevent manifest injustice.” Id. A motion to
       reconsider should not be used to revisit issues already addressed or advance
       arguments that could have been raised earlier. Id.

Id. “A motion to reconsider is not a second opportunity for the losing party to make

its strongest case, to rehash arguments or to dress up arguments that previously

failed.” U.S. v. McIntosh, No. 11-20085-01-KHV, 2020 WL 6270918, at *1 (D. Kan. Oct.

26, 2020)(citation omitted).

              The defendant fails to make viable argument under any of the

recognized grounds for a motion to reconsider. He does not point to a change in the

law or new evidence previously unavailable. Nor has he shown that the court’s prior

ruling to be a clear error or manifest error. At most, the court’s prior ruling is

consistent with a current line of case law being followed in this district. Moreover,

there is nothing to suggest that the court ignored “the science” in ruling as it did:

                     Notwithstanding the government’s concession, the court will
       follow the current precedent in this district and find that the defendant has
       failed to establish extraordinary and compelling circumstances that warrant
       consideration of a reduced sentence. While the defendant’s medical history

                                            2
        Case 5:95-cr-40083-SAC Document 892 Filed 03/31/21 Page 3 of 3




      includes some conditions that could complicate his recovery from COVID-19, he
      has not shown that these conditions “present a severe threat to . . . [his]
      health when considered with the prospect of contracting COVID-19 a second
      time.” United States v. Bell, No. 18-10172-01-JWB, 2021 WL 877008, at *2 (D.
      Kan. Mar. 9, 2021). The defendant does not dispute that he was asymptomatic
      when he had COVID-19, that he was quarantined, and that he recovered. There
      is no evidence that the defendant is experiencing any ongoing symptoms from
      COVID-19. The defendant has failed to show a significant risk from the BOP’s
      ability to provide adequate care or from his remaining risk of severe
      complications should he have a second COVID-19 infection. See, e.g.. United
      States v. Bell, No. 18-10172-01-JWB, 2021 WL 877008 (D. Kan. Mar. 9, 2021);
      United States v. Baker, No. 12-10076-01-JTM, 2021 WL 699935, at *2 (D. Kan.
      Feb. 23, 2021). The court follows the other courts in this district in concluding
      that under these circumstances a defendant has not carried the burden of
      establishing an extraordinary and compelling reason.

ECF# 889, p. 4-5; see also United States v. Nietfeld, No. 16-10003-01-EFM, 2020 WL

6384358 (D. Kan. Oct. 30, 2020). What Mr. Quary cites as “the science” merely

confirms how his argument is based on uncertainty and speculation rather than

circumstances that are extraordinary and compelling. The court finds no basis for the

court to reconsider its prior order denying her motion for compassionate release.

             IT IS THEREFORE ORDERED that the defendant James Wardell Quary’s

motion (ECF# 890) for the court to reconsider its order of March 24, 2021, (ECF# 889),

that denied his motion (ECF# 882) for compassionate release and reduction of

sentence pursuant to 18 U.S.C. ' 3582(c)(1)(a)(i), is denied.

             Dated this 31st day of March, 2021, Topeka, Kansas.


                                        /s Sam A. Crow___________________
                                        Sam A. Crow, U.S. District Senior Judge




                                           3
